Citation Nr: 1634027
Decision Date: 08/29/16	Archive Date: 09/30/16

Citation Nr: 1634027	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  07-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty in the military from September 1981 to January 1993.

This claim is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2014, the Board remanded the claim for additional development.  In a May 2015 decision, the Board denied the Veteran's claim for service connection for obstructive sleep apnea.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order granting the January 2016 Joint Motion for Remand (JMR) for the purpose of affording the Veteran a hearing before the Board.  In July 2016, the Board remanded the claim for additional development, consistent with the terms of the JMR.


FINDINGS OF FACT

1.  On July 12, 2016, pursuant to the terms of the JMR, the Board remanded the claim in order to satisfy the Veteran's unfulfilled request to provide testimony at a videoconference hearing. 

2.  The Board's July 12, 2016 remand failed to acknowledge the receipt of a June 2016 correspondence from the Veteran's attorney withdrawing the hearing request.


CONCLUSION OF LAW

The July 12, 2016 Board remand of the claim for entitlement to service connection for obstructive sleep apnea, to include on a secondary basis, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

The JMR noted that the Veteran submitted a VA Form 9 to perfect this appeal in October 2014.  He had indicated that he wished to attend a video conference hearing for this claim.  The Veteran submitted a second copy of the VA Form 9 in November 2014.  However, he was not scheduled for the requested hearing prior to the Board's May 2015 decision.  

On July 12, 2016, pursuant to the terms of the JMR, the Board remanded the claim in order to afford the Veteran with an unfulfilled request to provide testimony at a videoconference hearing.  However, the Board's July 12, 2016 remand failed to acknowledge the receipt of a June 2016 correspondence from the Veteran's attorney withdrawing the hearing request.

The July 12, 2016 Board remand incorrectly requested that the Veteran be afforded an opportunity to provide testimony at a video conference hearing.   

The Board has determined that the July 12, 2016 remand should be vacated and a new remand be issued in its place.  Accordingly, the July 12, 2016, Board remand is vacated.


ORDER

The July 12, 2016 Board remand is vacated.


REMAND

With the same letter that withdrew the hearing request, the Veteran's attorney submitted additional evidence and argument in support of the Veteran's claim along with a waiver of initial RO review of the evidence.  Based on this additional argument and evidence, the Board finds that a remand is warranted.

The Veteran is seeking service connection for obstructive sleep apnea, to include on a secondary basis.  A July 2014 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  In providing a rationale, the examiner referenced the Veteran's substantial weight gain following service as risk factor in the development of his sleep apnea.  Moreover, the examiner stated that there was no literature to support the contention that the Veteran's service-connected sinusitis (to include the use of steroids for treatment) caused or worsened his sleep apnea.        

In an April 2016 letter, a private physician, Dr. A., indicated that the Veteran's pertinent service treatment records and post-service medical records had been reviewed.  It was noted that the Veteran's service connected disorders included the following:  PTSD with major depression and anxiety, Meniere's disease with hearing loss and tinnitus, pulmonary sarcoidosis with asthma, and sinusitis with allergic rhinitis.  Dr. A. opined that that the Veteran more likely than not developed sleep apnea as a result of several of his service-connected conditions, as well as medication taken for those conditions.  Dr. A. submitted literature noting that PTSD, sinusitis, depression and asthma are all known to be associated with a greater risk of development of obstructive sleep apnea.  

The opinion by Dr. A. has raised consideration of additional service-connected disorders as either causing or aggravating the Veteran's obstructive sleep apnea.  Aside from sinusitis, the July 2014 VA examiner' opinion did not address the Veteran's other service-connected disorders.  Thus, the Board finds that further opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should schedule the Veteran for a VA examination with an appropriate VA specialist to determine the current nature and likely etiology of the Veteran's sleep apnea.

The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by any of his service-connected disabilities (PTSD with major depression and anxiety, Meniere's disease with hearing loss and tinnitus, pulmonary sarcoidosis with asthma, and sinusitis with allergic rhinitis) or was aggravated by any of his service-connected conditions, to include any medication taken for treatment of his service-connected disabilities

An opinion as to both causation and aggravation must be rendered.

In rendering an opinion, the examiner should consider and comment on the April 2016 medical opinion from Dr. A., as well as the medical literature submitted by Dr. A.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

Citation Nr: 1627704	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty in the military from September 1981 to January 1993.

This claim is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2014, the Board remanded the claim for additional development.

In a May 2015 decision, the Board denied the Veteran's claim for service connection for obstructive sleep apnea.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order granting the January 2016 Joint Motion for Remand (JMR).  The case has subsequently been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR noted that the Veteran submitted a VA Form 9 to perfect this appeal in October 2014.  He had indicated that he wished to attend a video conference hearing for this claim.  The Veteran submitted a second copy of the VA Form 9 in November 2014.  However, he was not scheduled for the requested hearing prior to the Board's May 2015 decision.  Due process concerns thus require that this issue be remanded to the RO for the scheduling of a video conference hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





